Winborne, J.
Appellant, in challenging the correctness and validity of the judgment from which this appeal is taken, directs his attack solely upon the validity and effect of the consent judgment signed at chambers in Kinston in the Sixth Judicial District on 29 September, 1939, by Williams, Judge resident of the Fourth Judicial District.
Four contentions, stated as questions involved on this appeal, and quoted herein, are raised and debated in brief filed in this Court. We are of opinion, however, and hold that, on the present record, the judgment may not be successfully attacked on either ground. '
First: “Has the resident judge jurisdiction to sign an order out of the county and out of the district in which the cause is pending at a time when, by the law of rotation, he is holding the courts of another district?” The answer is Yes, by virtue of the provisions of the act of the General Assembly, chapter 69, Public Laws 1939, amending section 1438 of Consolidated Statutes of North Carolina, 1919, which became effective on 2 March, 1939.
In this connection the Constitution of North Carolina vests the General Assembly with power to allot and distribute in such manner as it may deem best, that portion of the power and jurisdiction of the judicial department, “which does not pertain to the Supreme Court among the other courts prescribed in this Constitution, or which may be established by law.” Article IV, section 12. Bynum v. Powe, 97 N. C., 374, 2 S. E., 170. The Constitution further provides that “the Superior Courts shall be, at all times, open for the transaction of all business within their jurisdiction, except the trials of issues of fact requiring a jury.” Article IV, section 22. Harrell v. Peebles, 79 N. C., 26; Shaclcelford v. Miller, 91 N. C., 181; Bynum v. Powe, supra. In keeping with-these provisions of the Constitution, the General Assembly has provided that, “The Superior Court has original jurisdiction of all civil actions whereof exclusive jurisdiction is not given to some other court.” C. S., 1436. And the General Assembly has further provided, as pertains to jurisdiction, C. S., 1438, and as pertains to entering of judgments, C. S., 598, *186that “in all actions where the Superior Court in vacation has jurisdiction, and all the parties unite in the proceedings, they may apply for relief to the Superior Court in vacation, or in term time, at their election.” Under this authority it is well settled that under the system of rotation prescribed by the Constitution, Article IV, section 11, the judge holding the courts of a judicial district has jurisdiction to act in all matters within the jurisdiction of the Superior Court, and by consent of parties, such judge may, out of term and in or out of the county and out of the district, sign a judgment affecting any matter within sirch jurisdiction. Hervey v. Edmunds, 68 N. C., 243; Harrell v. Peebles, supra; Shackelford v. Miller, supra; McDowell v. McDowell, 92 N. C., 227; Coates v. Wilkes, 94 N. C., 174; Bynum v. Powe, supra; Fertilizer Co. v. Taylor, 112 N. C., 141, 17 S. E., 69; Benbow v. Moore, 114 N. C., 263, 19 S. E., 156; Bank v. Gilmer, 118 N. C., 668, 24 S. E., 423; Hawkins v. Cedar Works, 122 N. C., 87, 30 S. E., 13; Westhall v. Hoyler 141 N. C., 337, 53 S. E., 863; Clark v. Machine Co., 150 N. C., 372, 64 S. E., 178; Killian v. Chair Co., 202 N. C., 23, 161 S. E., 546; and numerous other cases.
And the General Assembly, in the Act of 2 March, 1939, chapter 69, Public Laws 1939, amending C. S., 1438, provided that “The resident judge of the judicial district and the judge regularly presiding over the courts of the district shall have concurrent jurisdiction in all matters and proceedings wherein the Superior Court has jurisdiction out of term.” The judgment in question was entered after the statute became effective.
Second: “Can alimony against the husband be awarded when there is no allegation, evidence or finding that he was the party at fault?” In an adversary proceeding the answer would be “No,” but where, as here, the parties acted in agreement and the judgment was entered by consent, the answer is “Yes.” Holloway v. Durham, 176 N. C., 550, 97 S. E., 486; Keen v. Parker, 217 N. C., 378, 8 S. E. (2d), 209.
In the Keen case, supra, this Court said: “It is generally held that provisions in judgments and decrees entered by consent of all the parties may be sustained and enforced, though they are outside the issues raised by the pleadings, if the court has general jurisdiction of the matters adjudicated. Annotations, 86 A. L. R., 84. And, in this connection, this quotation from opinion by Hoke, J., in Holloway v. Durham, supra, is appropriate: ‘The decisions of this State have gone far in approval of the principle that a judgment by consent is but a contract between the parties put upon the record with the sanction and approval of the court and would seem to uphold the position that such a judgment may be entered and given effect as to any matters of which the court has general *187jurisdiction, and this with or without regard to the pleadings,’ citing cases.” See also Hervey v. Edmunds, supra.
Third: “If and when neither plaintiff nor defendant has filed a complaint, answer, or reply, is a judgment by consent more than an agreement between the parties approved by the court?” Yes, “While the terms are settled by the parties, the judgment has the same force and effect as if it had been entered by the court in regular course, and, in that sense, it became the judgment of the court by virtue of its sanction in receiving it and ordering that it be spread upon its records.” Gardiner v. May, 172 N. C., 192, 89 S. E., 955. It is there also stated that “this is settled law as shown by many of our decisions.” See also Board of Education v. Comrs., 192 N. C., 274, 134 S. E., 852.
Fourth: “Can the consent judgment in this case be enforced against plaintiff by attachment for contempt?” Yes, it may be. See Gardiner v. May, supra; Dyer v. Dyer, 212 N. C., 620, 194 S. E., 278.
In the judgment in the instant case plaintiff is ordered to pay to, and for defendant definite amounts of money in monthly installments. And from other provisions it is clear that, though the phrase “in lieu of alimony, or other marital rights or obligations” is used, subsistence for the wife was in contemplation of the parties, a liability which plaintiff recognized, within the meaning of C. S., 1667. The language is not uncertain. It is agreed that: “The money payments provided herein shall be more than a simple judgment for debt. They shall be as effectively binding upon plaintiff as if rendered under and by virtue of the authority of section 1667, Consolidated Statutes of North Carolina, and the failure of plaintiff to make the payments, as required by -this judgment, shall, upon proper cause shown to the court, subject him to.such penalties as may be required by the court, in case of contempt of its orders.”
This agreement, sanctioned by the court, and ordered recorded in the minute book in the office of the clerk of the Superior Court of Wayne County, has the same force and effect as if it had been entered by the court in regular course. Gardiner v. May, supra. In the Dyer case, supra, the husband was held in contempt for willful failure to comply with the provisions of a consent judgment requiring him to pay to his wife a certain monthly allowance for subsistence. And on subsequent appeal in the same case, reported in 213 N. C., 634, 197 S. E., 157, relief was denied to the husband upon finding by the court that his continued refusal to pay alimony was willful.
In the present ease the situation of the husband is not altered by the fact that the wife was willing that a part of subsistence provided should be applied to relieve her home from a deed of trust, securing an obligation due by them. A house in which to live may reasonably come *188within the meaning of subsistence. The payment of the lien on her home was in part the means to attain the same end.
The judgment below is
Affirmed.